Case 9:20-cv-80154-DMM Document 1-2 Entered on FLSD Docket 02/03/2020 Page 1of1

IS 44 (Rev. 06/17) FLSD Revised 06/01/2017

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local ryles of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use 0

the Clerk of Court for the purpose

_ of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) NOTICE: Attorneys MUST Indicate All Re-fiied Cases Below.

I. (a) PLAINTIFFS EUGENE SCALIA, Secretary of Labor,
U.S, Department of Labor,

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (Finn Name, chidress, and Telephone Niamber)

DEFENDANTS {ORIZON CARE SERVICES, INC.

County of Residence of First Listed Defendant Palm Beach
(GN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF,
THE TRACT OF LAND INYVGLYVED.

NOTE;

Attomeys (if Known)

U.S, Department of Labor, Office of the Solicitor, 61 Forsyth Street,

SW, Room 7T10, Atlanta, GA 30303 (404) 302-5435

* (d)Check County Where Action Arose! [1 MIAMI-DADE [1 MONROE

O BrRowarRD O PALM BEACH [] MARTIN DST. LUCIE

OUINDIAN RIVER O OKEECHOBEE O] HIGHLANDS

 

Il, BASIS OF JURISDICTION | (Place au “Vv” a2 One Hox Only)

 

 

   

WZ if U.S, Government 03 Federal Question
Plaintii® (U.S. Government Nota Party}
1 2. US, Government Od Diversity
Defendant (iudicate Citizenship of Parties in ftem Hf)
Iy, N URE OF SUIT (Place a "X" in One Box Oaly)
AG

  

PERSONAL INJURY
(1310 Aiepiane

(J 10 insurance
EJ 120 Marine

{] 365 Personal Injury -

E21 130 Miller Act (1315 Airpiane Product Product Liabuity
(1 140 Negotiable Insteament Liability i] 367 Health Cate/
150 Recovery of Overpayment [1] 320 Assault, Libe? & Pharmaceutical

& Enforcement of Judgment Slander Personal Injury
CJ 15% Medicare Act [41330 Federal Basployers’ Product Ltability
(] £52 Recovery of Defaulted Liability (1) 368 Asbestos Personal.

(7340 Marine

(1) 345 Marine Product
Linbility

(350 Motor Vehicle

(1355 Motor Vehicle
Product Liability

Exjury Product
Liability
PERSONAL PROPERTY
©] 370 Other Fraud
£1 371 Truth in Lending
1 380 Other Personai

Student Loans
(Excl, Veterans}

(153 Recovery of Overpayment
of Yeteran’s Benefits

C) 160 Stockhofders’ Suits

(CD 190 Other Contract

(] £95 Contract Product Liability 1 360 Other Personal Property Damage
CJ 196 Franchise Injury 1] 385 Property Damage
[1] 362 Personal Injury - Product Liability

Med. Malpractice

 

EAL PROPEL
and Condemnation
(2 220 Foreclosure

[4 230 Rent Lease & Ejectment
LF 240 Torts to Land

CT 245 Fort Product Liability
£) 290 All Other Real Property

      

Abas Larus;
0 463 Alien Detainee
g 510 Motions to Vacate

v
C1441 Voting
(11442 Employment

Sentence
443 Housing! aye
a Accommodations Other:

(i445 Amer, w/Disabilities - £2] 330 General

Employment {J $35 Death Penalty
(1446 Amer, w/Disabilities - 1] 540 Mandamus & Other
Other L] 550 Civil Rights
[2] 448 Education (C1 555 Prison Condition

560 Civil Detainee -
EJ Conditions of
Confinement

ill.

  

CO 791 Empl. Ret. Inc.

 
 
 
 
    

  
   

CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Bon for Plaintiff)
{For Diversity Cases Only) and Que Box far Defendant)
PTF DEF PYF DEF
Citizen of This State O11 (41 — incorporated or Principal Place O44 4
of Business In This State
Citizen of Another State oe CF 2 incorporated and Principal Place O35 O35
of Business In Another State
Citizen or Subject ofa 03 (3 3. Foreign Nation Ose (6

Foreign Country

  
 
 

[3 375 False Claims Act
Ci 376 Qui Tam (31 USC
3729 fa)
1 400 State Reapportionment
1 (2 466 Antitrust
(1) 430 Banks and Banking
(4 450 Commerce

C1 466 Deportation

{J 470 Racketeer Influenced and
Corrupt Organizations
( 486 Consumer Credit
[2 496 Cabie/Sat FV
856 Securities/Commodities/
Exchange
890 Other Statutory Actions
891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
: Act

C1 896 Arbitration

(1422 Appeal 28 USC 158
(1423 Withdeawal
28 USC 157

of Property 2 USC 881
C 690 Other

   
   

RIG

 

[.] $20 Copyrights
EJ 830 Patent
835 Patent — Abbreviated
New Drug Application
(7 840 Trademark

    

Cy 861 HIA (13951)

(C] 862 Binck Lung (923)

C1 863 DIWC/DIWW (405(g))
(1 864 SSID Title XVI

171865 RSI (405(49)

ld 710 Fair Labor Standards
Act

{] 720 Labor/Mgnit. Retations

0] 740 Railway Labor Act

C1) 751 Family and Medical
Leave Act

a
G
Gi
(1 790 Other Labor Litigution ty

  
 

Security Act

 

or Defendant)

1 [J 899 Administeative Procedure
QO a ie Third Party 26 Act/Review or Appeal of

Agency Degision

950 Constitutionality of State
Statutes

Oo

  

aturalization Application
(7) 465 Other hnmigration
Actions

 

V. ORIGIN (Place an OX" in Que Bax Galy) q
igi ti F insta Transferred from 6 Multidistrict oo.
Brocovding ‘ trom State O° Gov O ¢ ee instated £] 5 another district Litigation [47 Appent to Os Multidistrict [Jo Rentanded fio
Court below} Reopened &pecify) Transfer District Judge Litigation Appellate Court
from Magistrate —_ Direct
Judusnent File
VIL RELATED/ (See instructions): a) Re-filed Case UOYES gi NO b) Related Cases OYES wi NO

RE-FILED CASE(S) JUDGE:

DOCKET NUMBER:

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdfetlonal statutes untess diversity):

VIL CAUSE OF ACTION enjoined from violating the provisions of sections 7, 11(c}, 15{a)(2}, and 15(a)(S5) of the FLSA Act.

 

 

  
 
 

  

 

LENGTH OF TRIAL via days estimated (for both sides to try entire case)

VI. REQUESTED IN CHECK IF THIS IS A CLASS ACTION. oy) : ; va

COMPLAINT: a UNDER ERCP. 23 DEMAND $ CHECK YES only if demanded ia complaint:

JURY DEMAND: Yes No
ABOVE INFORMATION IS TRUE & CORRECTULO THE BEST OF MY KNOWLEDGE
DATE ATURE OF AJTORM E ORD
February 3, 2020 4
° *

FOR OFFICE USE ONLY é°
RECEIPT # AMOUNT IFP FUDGE MAG JUDGE

 

 

 
